        Case 1:21-cr-00078-KMW Document 26 Filed 04/01/21 Page 1 of 7


                                                                      ))OCUMENT
                                                                      ELECTRO NI CALLY FILED
UNITED STATES DISTRICT COURT                                          DOC #: _ _ _-+-,~ : - -
SOUTHERN DISTRICT OF NEW YORK
                                                                      DATE FlLED:__J.
                                                                                   4 -'--
                                                                                      h--4/f--'oli_____
                                                                                                     / _
 United States of America                                              Amended Protective Order

                 v.                                                           Sl 21 Cr. 78 {KMW)

 Ronald Goland,
   a/k/a " Bigg Base,"
   a/k/a "Base," and,
 Isaiah Smith,

                             Defendants.



        Upon the application of the United States of America, with the consent of the undersigned

counsel, and the defendants having requested discovery under Fed. R. Crim. P. 16, the Court

hereby finds and orders as follows:

        1. Disclosure Material. The Government will make disclosure to the defendants of

documents, objects and information, including electronically stored information ("ESI"), pursuant

to Federal Rule of Criminal Procedure 16, 18 U.S.C. § 3500, and the Government's general

obligation to produce exculpatory and impeachment material in criminal cases, all of which will

be referred to herein as "disclosure material." The Government' s disclosure material may include

material that (I) affects the privacy and confidentiality of individuals and entities; (2) would

impede, if prematurely disclosed, the Government's ongoing investigation of uncharged

individuals, and (3) is not authorized to be disclosed to the public or disclosed beyond that which

is necessary for the defense of this criminal case.

       2. Sensitive Disclosure Material. Certain of the Government' s disclosure material,

referred to herein as " Sensitive Disclosure Material ," contains information that identifies, or could

lead to the identification of, witnesses or other individuals who may be subject to intimidation or
        Case 1:21-cr-00078-KMW Document 26 Filed 04/01/21 Page 2 of 7
         Case 1:21-cr-00078-KMW Document 25-1                Filed 03/30/21    Page 2 of 7




obstruction, and whose lives, persons, and property, as well as the lives, persons and property of

loved ones, will be subject to risk of harm absent the protective considerations set forth herein.

Materials to be produced by the Government and which contain Sensitive Disclosure Material may

be designated as " Sensitive" by the Government and conspicuously marked as such, either by

marking the materials themselves; the file names of the materials; or the folders containing the

materials, with the words "Sensitive." The Government's designation of material as Sensitive

Disclosure Material will be controlling absent contrary order of the Court.

       3. Facilitation of Discovery. The entry of a protective order in this case will permit the

Government to produce expeditiously the disclosure material without further litigation or the need

for redaction. It will also afford the defense prompt access to those materials, in unredacted form ,

which will facilitate the preparation of the defense.

       4. Good Cause. There is good cause for entry of the protective order set forth herein.

       Accordingly it is hereby Ordered:

       5. Disclosure material shall not be disclosed by the defendants or defense counsel,

including any successor counsel (together with the defendants and defense counsel, "the defense")

other than as set forth herein, and shall be used by the defense solely for purposes of defending

this action. The defense shall not post any disclosure material or Sensitive Disclosure Material on

any Internet site or network site 1 to which persons other than the parties hereto have access, and

shall not disclose any disclosure material to the media or any third party except as set forth below.




1
 This does not prohibit counsel for the defendants from using secure private web services, such
as "Drop Box," to store disclosure material or Sensitive Disclosure Material, provided that the
                                                  2
        Case 1:21-cr-00078-KMW Document 26 Filed 04/01/21 Page 3 of 7
        Case 1:21-cr-00078-KMW Document 25-1 Filed 03/30/21 Page 3 of 7




        6. Disclosure material that is not Sensitive Disclosure Material may be disclosed by counsel

to: (a) the defendants for purposes of defending this action, (b) personnel for whose conduct

counsel is responsible, i.e., personnel employed by or retained by counsel , as needed for purposes

of defending this action; (c) prospective witnesses for purposes of defending this action; and (d)

any successor counsel, including counsel in any appeal or collateral challenge.

       7. Sensitive Disclosure Material may be disclosed by counsel to the defendants and to

personnel for whose conduct counsel is responsible, i.e., personnel employed by or retained by

counsel, as needed for purposes of defending this action, as well as to any successor counsel,

including counsel in any appeal or collateral challenge; however, Sensitive Disclosure Material

shall be kept in the sole possession of counsel or personnel for whose conduct counsel is

responsible; shall not be reviewed or maintained by the defendants outside the presence of counsel

or personnel for whose conduct counsel is responsible; and shall not be copied or otherwise

recorded by the defendants.

        8. The Government may authorize, in writing, disclosure of disclosure material and

Sensitive Disclosure Material beyond that otherwise permitted by this Order without further Order

of this Court.

        9. This Order does not prevent the disclosure of any disclosure material in any hearing or

trial held in this action, or to any judge or magistrate judge, for purposes of this action. However,

Sensitive Disclosure Material pertinent to any motion before the Court should initially be filed



only people with access to such services are those authorized herein to receive disclosure material
or Sensitive Disclosure Material, or to transfer such material to such authorized recipients.
                                                  3
        Case 1:21-cr-00078-KMW Document 26 Filed 04/01/21 Page 4 of 7
        Case 1:21-cr-00078-KMW Document 25-1 Filed 03/30/21 Page 4 of 7




under seal , absent consent of the Government or Order of the Court. All filings should comply

with the privacy protection provisions of Fed. R. Crim. P. 49.1.

                            Disclosure and Protection of Seized ESI

        I 0. The Government has advised that information that may be subject to disclosure in this

case may be contained within ESI that the Government has seized, pursuant to search warrants

issued during the course of the investigation, from various computers, cell phones, social media

accounts, and other devices and storage media belonging to the defendants and others.

       11. The Government is authorized to disclose to counsel for the defendants, for use solely

as permitted herein, the entirety of such seized ESI as the Government believes may contain

disclosure material ("the seized ESI disclosure material"). The defendants, defense counsel, and

personnel for whose conduct counsel is responsible, i.e., personnel employed by or retained by

counsel, and any successor counsel, including counsel in any appeal or collateral challenge, may

review the seized ESI disclosure material to identify items pertinent to the defense. They shall not

further disseminate or disclose any portion of the seized ESI disclosure material except as

otherwise set forth under this Order.

       12. This Order places no restriction on a defendant's use or disclosure, or the use or

disclosure by a defendant' s counsel, of ESI that originally belonged to that defendant.

                               Return or Destruction of Material
       13. Except for disclosure material that has been made part of the record of this case, the

defense shall return to the Government or securely destroy or delete all disclosure material,

including the seized ESI disclosure material, within ( 1) 30 days after exhaustion of all direct

appellate remedies regarding any conviction or sentence in the above-captioned case, or any order
                                                 4
        Case 1:21-cr-00078-KMW Document 26 Filed 04/01/21 Page 5 of 7
        Case 1:21-cr-00078-KMW Document 25-1                   Filed 03/30/21 Page 5 of 7




dismissing any of the charges in the above-captioned case; (2) 30 days after the expiration of the

statute of limitations for the filing of motions pursuant to 28 U.S.C. § 2255; (3) 30 days after

exhaustion of remedies, including appellate remedies, related to a motion pursuant to 28 U.S.C. §

22552255 motion; or (4) 30 days after any acquittal or the granting of any motion made on behalf

of the Government dismissing any charges in the above-captioned case, whichever date is later.

This provision does not apply to any disclosure material or ESI that belongs to a defendant.

                                      Retention of Jurisdiction

        14. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of the

case.




                                                    5
          Case 1:21-cr-00078-KMW Document 26 Filed 04/01/21 Page 6 of 7
          Case 1:21-cr-00078-KMW Document 25-1 Filed 03/30/21 Page 6 of 7




AGREED AND CONSENTED TO:

      AUDREY STRAUSS
      United States Attorney



by:   ~li::f:17
      Andrew K. Chan
                                                Date: March 25, 2021


      Assistant United States Attorneys


                                                Date:
      Jean D. Barret, Esq.
      Counsel for RONALD GO LAND



  ~Lhfd
      R ~ z e r, Esq.
                     ~         ioO&             Date: March 30th, 2021

      Counsel for ISAIAH SMITH


SO ORDERED:
Dated: New York, New York
       March3 f, 2021



                                          TiiE HONORABLE KIMBA M. WOOD
                                          UNITED STATES DISTRICT JUDGE
                                          SOUTHERN DISTRICT OF NEW YORK




                                            6
       Case 1:21-cr-00078-KMW Document 26 Filed 04/01/21 Page 7 of 7
       Case 1:21-cr-00078-KMW Document 25-1       Filed 03/30/21   Page 7 of 7



AGREED AND CONSENTED TO:

    AUDREY STRAUSS
  . United States Attorney


                                          Date: March 25, 2021




                                          Date: March 29, 2021




                                          Date:
   Raymond E. Gazer, Esq.
   Counsel for ISAIAH SMITH


SO ORDERED:
Da'ted: New York, New York
     · March'lj, 2021



                                   THE HONORABLE KlMBA M. WOOD
                                   UNITED STATES DISTRICT JUDGE
                                   SOUTHER.!"\../ DISTRICT OF NEW YORK




                                      6
